Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 1 of 28




             EXHIBIT A
       Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 2 of 28




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JOHN SEALOCK, on behalf of himself, individually,
and on behalf of all others similarly-situated,

                      Plaintiff,
                                                              Case No.: 17-cv-5857 (JMF)
               -against-

COVANCE, INC.,

                      Defendant.



     CLASS ACTON AND COLLECTIVE ACTION SETTLEMENT AGREEMENT

               This Settlement Agreement, including all exhibits attached hereto (collectively, the
“Agreement”), is entered into by and between Plaintiff JOHN SEALOCK (the “Named Plaintiff”),
together with the class of individuals that he seeks to represent, which consists of all Clinical
Research Associates (“CRA”) who were employed by COVANCE INC. (“Covance”) in New York
at any time between August 3, 2011 and the present, all CRAs who opted into this action under
the Fair Labor Standards Act and who are members of the conditionally certified collective, and
Covance.

                              RECITALS AND BACKGROUND

              WHEREAS, the Named Plaintiff filed a putative class and collective action
Complaint in the United States District Court for the Southern District of New York (the “Court”)
on August 3, 2017, captioned John Sealock v. Covance, Inc., Case No.: 17-cv-5857 (“the
Lawsuit”);

                WHEREAS, the Complaint asserted class claims under the New York Labor Law,
§§ 160, 195(1), 195(3) (“NYLL”) and collective claims under the Fair Labor Standards Act, 29
U.S.C. § 201, et seq. (“FLSA”) alleging, inter alia, that Covance failed to pay overtime wages
under the NYLL and FLSA, that Covance failed to provide wage statements and furnish wage
notices at hire pursuant to the NYLL, and sought recovery of unpaid wages, liquidated damages,
statutory damages, pre-judgment interest, and attorneys’ fees and costs, as well as injunctive and
declaratory relief;

               WHEREAS, Covance has denied and continues to deny all of the allegations made
by the Named Plaintiff in the Complaint, and denies any and all liability and damages to anyone
with respect to the alleged facts or causes of action asserted in the Lawsuit;

             WHEREAS, in order to facilitate discussions of the possible settlement of the
Lawsuit, Covance provided to counsel for the Named Plaintiff (“Class Counsel”) voluminous
       Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 3 of 28




business and payroll records relating to the hours worked by and amounts paid to the Named
Plaintiff and putative class and collective action members during their employment with Covance;

                WHEREAS, on the basis of the aforementioned business and payroll records, and
its analysis thereof, Class Counsel is satisfied that they have a sufficient basis to properly value
the claims as alleged in the Complaint;

               WHEREAS, the Parties participated in a private mediation before Judge Howard
Weiner, (Ret.) on October 29, 2018, and subsequently participated in a second private mediation
before mediator Martin Scheinman on May 31, 2019, during which a settlement was reached;

              WHEREAS, without admitting or conceding any liability or damages whatsoever
and without admitting that wages, overtime and/or other amounts were improperly withheld from
any employees, Covance has agreed to settle the Lawsuit on the terms and conditions set forth in
this Agreement, to avoid the burden, expense, and uncertainty of continuing the Lawsuit;

               WHEREAS, Class Counsel has analyzed and evaluated the merits of the claims
made against Covance in the Lawsuit, and the impact of this Agreement on the Named Plaintiff,
members of the collective, and putative class members, and based upon Class Counsel’s analysis
and evaluation of a number of factors, and recognizing the substantial risks of continued litigation,
including the possibility that the Lawsuit, if not settled now, might not result in any recovery
whatsoever, or might result in a recovery that is less favorable and that would not occur for several
years, Class Counsel is satisfied that the terms and conditions of this Agreement are fair,
reasonable and adequate and that this Agreement is in the best interest of the Named Plaintiff, the
Opt-In Plaintiffs as defined below, and the putative members of the class action;

               NOW, THEREFORE, in exchange for and in accordance with the mutual covenants
set forth below, it is hereby agreed as follows:

1.     DEFINITIONS

       (a)     Agreement. “Agreement” means this Settlement Agreement and Release.

       (b)    Attorneys’ Fees and Costs. “Attorneys’ Fees and Costs” means the amount paid
to Class Counsel from the Gross Settlement Fund pursuant to Section 11 of this Agreement.

      (c)     Class Counsel. “Class Counsel” means Borrelli & Associates, P.L.L.C., 655 Third
Avenue, Suite 1821, New York, New York 10017, and Keegan & Baker, LLP, 2292 Faraday
Avenue, Suite 100, Carlsbad, California 92008.

        (d)    Class Members. “Class Members” shall mean Named Plaintiff, Opt-In Plaintiffs,
and all current and former CRAs who worked for Covance in New York State from August 3,
2011 to present, who do not opt out of the Lawsuit, including such claims set forth in Sections
14(a) and/or (b) of this Agreement.

        (e)     Class Period. “Class Period” shall be defined as the period from August 3, 2011 to
the date of this Agreement.


                                                 2
       Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 4 of 28




       (f)      Collective Period. “Collective Period” shall be defined as the period from August
3, 2014 to the date of this Agreement.

     (g)     Court. “Court” means the United States District Court for the Southern District of
New York, the Honorable Jesse M. Furman presiding.

      (h)     Covance’s Counsel. “Covance’s Counsel” means Robert Steiner, Esq. and Mark
Konkel, Esq. of Kelley Drye & Warren LLP, 101 Park Avenue, New York, New York 10178.

       (i)     Covance. “Covance” means Defendant, Covance Inc.

        (j)     Effective Date. “Effective Date” means the later of (1) thirty-three (33) days after
entry of the Final Approval Order, i.e. an order and/or final judgment by the Court granting final
approval of this Agreement and dismissing the case in its entirety with prejudice, if no appeal of
such final approval is then pending, or (2) if an appeal of such final approval is then pending, the
day after the order is affirmed on appeal.

       (k)     Final Approval Order. “Final Approval Order” means the order entered by the
Court granting final approval of this Agreement.

        (l)     Gross Settlement Amount. “Gross Settlement Amount” means Two Hundred and
Fifty Thousand Dollars and Zero Cents ($250,000.00), which is the amount that Covance will pay
to settle the Lawsuit as set forth in this Agreement, excluding Covance’s obligation to pay the
employer-side payroll taxes on the portion of the settlement that constitutes wages.

        (m)      Gross Settlement Fund – FLSA Collective Action. “Gross Settlement Fund –
FLSA Collective Action” is the total maximum fund available for the Opt-In Plaintiffs, which is
One Hundred Eighty-Three Thousand Ninety-Five Dollars and Twenty Cents ($183,095.20),
which is the maximum amount Covance will pay to settle the Lawsuit for the Opt-In Plaintiffs as
set forth in this Agreement, excluding Covance’s obligation to pay the employer-side payroll taxes
on the portion of the settlement that constitutes wages.

        (n)    Gross Settlement Fund – New York Class Action. “Gross Settlement Fund –
New York Class Action” is the total maximum fund available for the Rule 23 Class, which is
Sixty-Six Thousand Nine Hundred Four Dollars and Eighty Cents ($66,904.80), which is the
maximum amount Covance will pay to settle the Lawsuit for the Rule 23 Class as set forth in this
Agreement, excluding Covance’s obligation to pay the employer-side payroll taxes on the portion
of the settlement that constitutes wages.

        (o)    Highly Compensated Employees. “Highly Compensated Employees” shall refer
to all Class Members that received One Hundred Thousand Dollars and Zero Cents ($100,000.00)
or more in gross annual income during a calendar year according to Covance’s records. If the
calendar year worked by the Class Member is less than one full year, the Class Member will be a
Highly Compensated Employee if his or her gross annual income would have equaled One
Hundred Thousand Dollars and Zero Cents ($100,000.00) or more prorated over twelve months.
A Class Member shall only be designated as a Highly Compensated Employee for that calendar
year and will not be designated as such for any calendar year in which that Class Member received


                                                 3
       Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 5 of 28




or would have received less than One Hundred Thousand Dollars and Zero Cents ($100,000.00)
in gross annual income.

        (p)     Individual Payments. “Individual Payments” means payments to Class Members
who do not timely opt out of the settlement as provided in Section 8 of this Agreement, to be
distributed in accordance with Section 9 of this Agreement.

      (q)      Lawsuit. “Lawsuit” means the above-captioned lawsuit styled as John Sealock v.
Covance, Inc., Case No.: 17-cv-5857 (S.D.N.Y. August 3, 2017).

       (r)     Named Plaintiff. “Named Plaintiff” means John Sealock.

        (s)      Net Settlement Fund – FLSA Collective Action. “Net Settlement Fund – FLSA
Collective Action” means the remainder of the Gross Settlement Fund – FLSA Collective Action
after pro rata deductions for: (1) the Settlement Claim Administrator’s fees; (2) Court-approved
attorneys’ fees and costs for Class Counsel; and (3) Court-approved Service Award to Named
Plaintiff in return for a general release.

        (t)      Net Settlement Fund – New York Class Action. “Net Settlement Fund – New
York Class Action” means the remainder of the Gross Settlement Fund – New York Class Action
after pro rata deductions for: (1) the Settlement Claim Administrator’s fees; (2) Court-approved
attorneys’ fees and costs for Class Counsel; and (3) Court-approved Service Award to Named
Plaintiff in return for a general release.

        (u)    Opt-In Plaintiffs. “Opt-In Plaintiffs” means the 129 CRAs who have already
joined this Lawsuit by timely filing a Consent to Become a Party Plaintiff form and who are not
part of the Rule 23 Class.

        (v)  Opt-Out Statement. “Opt-Out Statement” means a statement timely submitted by
a Class Member requesting to be excluded from the settlement.

       (w)     Parties. “Parties” shall collectively mean all Class Members and Covance.

        (x)   Preliminary Approval. “Preliminary Approval” means the date that the Court
enters an order preliminarily approving this Agreement, including the procedure for notifying
Class Members of their eligibility to participate in the settlement pursuant to this Agreement.

       (y)      Preliminary Approval Order. "Preliminary Approval Order" means an executed
version of the Proposed Preliminary Approval Order attached hereto as Exhibit D, or a version
substantially the same in material respects, to be entered by the Court granting, among other things,
preliminary approval of the Agreement. Further revisions, if any, to Exhibit D are subject to final
approval by the Parties and the Court, if necessary.

        (z)     Released Claims. “Released Claims” means any and all federal and state wage-
related claims, causes of action, obligations, damages, liabilities, and expenses (inclusive of
attorneys’ fees and costs) set forth in Section 14(a) and/or (b) of this Agreement.



                                                 4
       Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 6 of 28




        (aa) Released Parties. “Released Parties” means Covance and its past, present or future
direct and indirect parent companies, predecessor entities, successor entities, related companies,
direct and indirect subsidiaries, holding entities, affiliates, franchisees, distributors, wholesalers,
retailers, advertising and production agencies, and licensors, including all past, present and future
officers, directors, managers, members, partners, principals, owners, employees, shareholders,
consultants, attorneys, legal representatives, accountants, auditors, consultants, insurers,
reinsurers, employee benefit plans, fiduciaries, agents, or other equity interest holders of any of
the foregoing, together with any of their heirs, executors, administrators, and assigns, both
individually and in their official capacities.

        (bb) Rule 23 Class. “Rule 23 Class” or “Rule 23 Class Members” means any CRA who
worked for Covance in New York State from August 3, 2011 to present, who does not timely opt
out of the Lawsuit.

       (cc) Settlement Check(s). “Settlement Check” or “Settlement Checks” refers to the
checks issued to Class Members by the claims administrator, Arden Claims Service, LLC, in
accordance with the terms of this Agreement.

2.     CONDITIONAL NATURE OF AGREEMENT

        (a)    This Agreement, including all associated exhibits and attachments, is made for the
sole purpose of settling the Lawsuit and all released claims on a class-wide and collective basis.
This Agreement is made in compromise of disputed claims. Because the Lawsuit was pleaded as
a class and collective action and is being settled on a class and collective basis, this Agreement
must receive Court approval. Accordingly, the Parties enter into this Agreement on a conditional
basis.

        (b)     The Parties will file a Motion for Preliminary Approval and for settlement approval
of the FLSA Plaintiffs’ FLSA claims pursuant to Cheeks v. Freeport Pancake House, Inc., 796
F.3d 199 (2d Cir. 2015) (and any related documents). In the event that the Court does not approve
the Settlement in the form set forth in this Agreement, or in the event that the associated judgment
does not become a Final Judgment for any reason, this Agreement, except for those provisions
relating to the interpretation and termination of the Settlement, the conditional nature of this
Settlement, and non-admissibility and non-admission of wrongdoing or liability, shall be deemed
null and void ab initio, shall be of no force or effect whatsoever, shall not be referred to or utilized
for any purpose whatsoever, and the negotiation of the Agreement shall remain confidential and
subject to the rules of evidence barring admission of settlement materials.

         (c)     Covance denies the allegations asserted in the Lawsuit, and specifically that this
matter should proceed on a class or collective basis (other than for settlement purposes). Covance
has agreed to resolve the Lawsuit via this Agreement, but to the extent this Agreement is deemed
void or the Effective Date does not occur, Covance does not waive, but rather expressly reserves,
all rights to challenge any and all claims and allegations asserted in the Lawsuit upon all procedural
and substantive grounds, including, without limitation, the ability to challenge class and collective
action treatment on any grounds, and to assert any and all other potential defenses or privileges.




                                                   5
       Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 7 of 28




        (d)     The Named Plaintiff and Class Counsel agree that Covance retains and reserves all
of the rights set forth in this Agreement, including in this Section 2. Specifically, the Named
Plaintiff agrees that, if the Lawsuit is to proceed, he will not argue or present any argument, and
hereby waives any argument that, based on the Settlement or this Agreement or any of the exhibits
and attachments hereto, or any act performed or document executed pursuant to or in furtherance
of the Settlement or this Agreement, Covance should be barred from contesting class certification
or collective action decertification on any grounds, or from asserting any and all other potential
defenses and privileges.

        (e)     If the Lawsuit were to proceed, the Named Plaintiff and Class Counsel expressly
reserve the right to prosecute all the claims in the Complaint as well as the right to raise any
additional timely claims and/or challenge any and all defenses and allegations asserted by Covance
in the Lawsuit.

3.     DENIAL OF WRONGDOING OR LIABILITY

        (a)     Covance specifically and generally denies all of the claims asserted in the Lawsuit
and all other Released Claims; denies all allegations and claims as to liability, damages, penalties,
interest, fees and all other forms of relief; denies any and all wrongdoing of any kind whatsoever
associated with any of the facts or claims alleged in the Lawsuit; and makes no concessions or
admissions of wrongdoing or liability of any kind whatsoever. Covance maintains that CRAs have
always been properly classified under all state and federal wage-hour laws, and that, for any
purpose other than settlement, the Lawsuit is not suitable or appropriate for class or collective
action treatment pursuant to 29 U.S.C. § 216(b), and Rule 23 of the Federal Rules of Civil
Procedure (“Fed. R. Civ. P.”), or any corresponding state law rules.

        (b)     The Parties understand and agree that this Agreement represents a compromise of
disputed claims, and have agreed to enter into this Agreement to avoid the risks, costs, and delays
associated with further proceedings. Nothing contained in this Agreement, nor the fact of the
settlement or this Agreement itself, nor the exhibits thereto, nor any act performed or document
executed pursuant to or in furtherance of this Agreement may be construed or be used as an
admission or evidence of the validity of any claim or allegation, or of any act, omission, liability
or wrongdoing on the part of Covance in any action or proceeding of any kind whatsoever, except
to enforce this Agreement.

       (c)     Pursuant to the applicable rules of evidence, this Agreement, and the exhibits and
attachments hereto, shall be inadmissible in any proceeding, except as necessary to effectuate or
enforce the terms of the Parties’ Settlement.

4.     BENEFITS OF THE SETTLEMENT FOR PLAINTIFFS

        (a)     The Named Plaintiff and Class Counsel believe that the claims asserted in the
Lawsuit and all other Released Claims have merit and that evidence developed to date supports
the claims. Class Counsel (with the assistance of the Named Plaintiff) have analyzed and evaluated
the merits of the claims made against Covance in the Lawsuit.




                                                 6
       Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 8 of 28




          (b)     Based on their work and analysis, and their careful evaluation of a number of
factors, including: (i) recognizing and acknowledging the expense and length of time needed to
prosecute the Lawsuit through dispositive motions, trial and through appeals; (ii) the uncertain
outcome and the risk of any litigation, including the possibility that the Lawsuit, if not settled now,
might not result in any recovery or might result in a recovery less favorable; (iii) the delays inherent
in all litigation including that any recovery might not occur for several years; (iv) the risk that this
matter might not be certified on a class basis; and (v) the risk that this matter might be decertified
on a collective basis; the Named Plaintiff and Class Counsel are satisfied that the terms and
conditions of this Agreement are fair, reasonable, and adequate and that this Agreement is in the
best interests of the Class Members.

5.     TOTAL SETTLEMENT AMOUNT

        (a)     Covance shall pay a total amount not to exceed One Hundred Eighty-Three
Thousand Ninety-Five Dollars and Twenty Cents ($183,095.20) (“Gross Fund – FLSA Collective
Action”) to fully and finally resolve and satisfy on behalf of the Opt-In Plaintiffs: (i) any and all
claims alleged in the Complaint, all other wage-hour, notice, wage statement, and compensation-
related claims that were or could have been alleged in the Lawsuit, as set forth in Section 14(a) of
this Agreement; (ii) any and all attorneys’ fees, and expenses incurred by Class Counsel; (iii) the
cost of a claims administrator; and (iv) any Court-approved Service Award to the Named Plaintiff.

        (b)    Covance shall pay a total amount not to exceed Sixty-Six Thousand Nine Hundred
Four Dollars and Eighty Cents ($66,904.80) (“Gross Fund – New York Class Action”) to fully and
finally resolve and satisfy on behalf of the Rule 23 Class: (i) any and all claims alleged in the
Complaint, all other wage-hour, notice, wage statement, and compensation-related claims that
were or could have been alleged in the Lawsuit, as set forth in Section 14(b) of this Agreement;
(ii) any and all attorneys’ fees, and expenses incurred by Class Counsel; and (iii) the cost of a
claims administrator; and (iv) any Court-approved Service Award to the Named Plaintiff.

       (c)     Covance shall pay any payroll taxes on the wage portion of the payments to be
made to Class Members in addition to the Gross Fund – FLSA Collective Action and Gross Fund
– New York Class Action amounts. The Gross Fund – FLSA Collective Action and Gross Fund –
New York Class Action amounts and Covance’s share of employer payroll taxes on the wage
portion of payments made to Class Members shall be the sole financial obligation of Covance
under this Agreement.

        (d)     Covance shall cause the Gross Fund – FLSA Collective Action and Gross Fund –
New York Class Action amounts less the portion of such amounts that are allocated as alleged
back wages to be paid to the claims administrator, Arden Claims Service, LLC, within twenty (20)
days after the Effective Date of this Agreement.

6.     CLAIMS ADMINISTRATOR

        (a)    The Claims Administrator will be Arden Claims Service, LLC (hereinafter referred
to as “Arden”), which was jointly selected by Class Counsel and Covance’s counsel. Arden shall
establish, maintain, and administer a Qualified Settlement Fund (“QSF”) for the purpose of
effectuating the terms of this settlement. Arden will be responsible for locating Class Members;


                                                   7
       Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 9 of 28




mailing the Notices of Settlement to Class Members in accordance with the Court’s preliminary
approval order; responding to Class Members’ inquiries; calculating Class Members’ Individual
Payment amounts in accordance with this Agreement and the Court’s final approval order;
reporting on the state of the settlement to counsel for the Parties; distributing the Individual
Payments, the Service Award, and calculating all payroll tax and withholding each Class
Member’s share of taxes, as appropriate; remitting such withheld funds to the appropriate taxing
authorities, as appropriate; preparing and filing appropriate tax reporting forms for such withheld
funds, as appropriate; the claims administration process; coordinating collection and compilation
of the Settlement Checks for filing with the Court; providing copies of the Settlement Checks to
counsel for Covance; preparing a declaration regarding its due diligence in the claims
administration process; and performing such other duties as the Parties may jointly direct, as are
specified in this Agreement, or that are ancillary or related to claims administration matters.
Arden’s fees shall be paid pro rata out of the Gross Fund – FLSA Collective Action and Gross
Fund – New York Class Action amounts in accordance with Section 6(b).

        (b)      Arden will be paid a fee of $20,000 to perform the claims administration tasks
essential to effectuate this settlement as described in Section 6(a) and Section 8 of this Agreement.

       (c)     Arden will provide regular reports to Class Counsel and counsel for Covance
regarding the status of the mailing of the Notices of Settlement to Class Members, the claims
administration process, and distribution of the Settlement Checks.

       (d)    Covance agrees to cooperate with Arden, provide relevant information to the extent
reasonably available and necessary to calculate the Individual Payments, provide Arden with
Settlement Checks for the portion of the Individual Payment amounts that are allocated as alleged
back wages for Arden’s distribution to Class Members, and assist Arden in locating the Class
Members.

7.     MOTION FOR PRELIMINARY APPROVAL OF THIS AGREEMENT

         (a)   Promptly after the execution of this Agreement, the Parties will work cooperatively
to file a Motion for an Order Preliminarily Approving the Class Action Settlement and seeking
approval of the settlement of the FLSA claims of the Class Members (“Motion for Preliminary
Approval”), which must be filed on or by September 16, 2019, or on a subsequent date as ordered
by the Court. Covance may not oppose the Motion for Preliminary Approval. Class Counsel will
be solely responsible for the filing of the Motion for Preliminary Approval, and shall submit a draft
version of the Motion for Preliminary Approval to the counsel for Covance within three (3)
calendar days before its filing. If the Parties cannot agree on the papers, the Parties agree to submit
any disagreements to Martin Scheinman, Esq. for resolution of any disagreement.

       (b)     The Parties agree that the Motion for Preliminary Approval will include a proposed
“Notice of Class Action Settlement and Fairness Hearing” in the form attached hereto as Exhibit
B (“Notice of Rule 23 Settlement”), a proposed “Notice of Collective Action Settlement” in the
form attached hereto as Exhibit C (“Notice of §216(b) Settlement”), and a proposed Order
Preliminarily Approving the Rule 23 Settlement attached hereto as Exhibit D. The Motion for
Preliminary Approval, inter alia, will seek (i) certification of a class, for settlement purposes only,
pursuant to Fed. R. Civ. P. Rule 23, against Covance, consisting of all CRAs who were employed

                                                  8
      Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 10 of 28




by Covance in the State of New York on or between August 3, 2011 and the present, (ii)
preliminary approval of the Rule 23 settlement, this Agreement, and of the Notice of Rule 23
Settlement to be mailed to the Rule 23 Class Members, and setting the dates by which Rule 23
Class Members may opt-out of or assert objections to the settlement; (iii) approval of the settlement
of FLSA claims of the Opt-In Plaintiffs pursuant to Cheeks v. Freeport Pancake House, Inc., 796
F.3d 199 (2d Cir. 2015); and (iv) setting a date for a fairness hearing for the final approval of the
Rule 23 Settlement (“Fairness Hearing”).

       (c)    Covance’s counsel shall, within ten (10) business days of the Order Preliminarily
Approving the Settlement, issue notice required by the Class Action Fairness Act, (“CAFA”), 28
U.S.C. § 1715(b).

8.     NOTICE TO CLASS MEMBERS; OPT-OUTS; OBJECTIONS

        (a)     Within ten (10) days following the entry of the Court’s order preliminarily
approving the settlement of this Agreement, Covance shall provide to Arden, an Excel spreadsheet
in .xlsx electronic format, for all Class Members, the following information: name, Social Security
number, last known address, last known personal email address, if any, dates of employment, and
other data necessary to calculate the Individual Payments, as that information exists on file with
Covance (the “Class Contact List”). The data provided to Arden will also include the
employment/payroll data agreed on by the Parties that is needed to calculate each Class Member’s
settlement payment.

        (b)    The Class Contact List, the data and information contained in the Class Contact
List, and all other data provided by Covance shall not be disclosed to the Named Plaintiff, or
anyone else external to Arden without the written consent of Covance. Arden shall share with
Class Counsel at its request the total number and the names, dates of employment, and yearly
income of individuals on the Class List, and with prior written notice to Covance’s Counsel, the
data given to Arden by Covance to calculate the Individual Payments regarding a Class Member
who has inquired about his or her own individual participation in the settlement or objected to the
settlement in order to enable Class Counsel to respond to such inquiry.

        (c)     Within thirty (30) days following the Court’s order preliminarily approving this
Agreement (or within an alternate period set by the Court), Arden shall mail, via First Class Mail,
postage prepaid, and via email, to each Class Member, the Notice of Settlement, in the form
approved by the Court, using the addresses and email addresses set forth in the Class Contact List,
as maintained and updated by the Arden. Specifically, Arden will check the address information
for each Class Member against the National Change of Address (“NCOA”) database maintained
by the United States Postal Service (“USPS”) for purposes of updating and confirming the mailing
addresses of Class Members before the mailing of the service of the Notice. In order to ensure the
most accurate mailing possible, addresses will also be certified via the Coding Accuracy Support
System (“CASS”), which appends ZIP +4 and postal codes to records, and verified through the
Delivery Point Validation (“DPV”), verifies the addresses to the actual point of delivery and can
also identify the address location, and Locatable Address Correction System (“LACS”), which
updates business and residential rural route addresses to a street style address. To the extent an
updated address for an individual identified as a Class Member is indicated in the NCOA, CASS,
DPV, or LACS databases from the list provided by Defendant, the updated address will be used

                                                 9
      Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 11 of 28




for the mailing of the Notice, and the originally provided address (i.e., before it was updated) will
not be used. To the extent that no updated address for an individual identified as a Class Member
is indicated in the NCOA, CASS, DPV, or LACS databases from the address information provided
by Covance, the original address information provided by Covance will be used to effectuate the
mailing of the Notice.

       (d)    Unless otherwise ordered by the Court, the Notices of Settlement will be in the
forms attached as Exhibits B and C.

        (e)    If any Notice of Settlement is returned as undeliverable, Arden will take reasonable
steps to endeavor to ascertain a current address, including running a skip trace with the provided
Social Security number, and mail the Notice of Settlement to a current address for each such Class
Member. Arden shall maintain an updated Class Contact List, which will be provided to Covance
periodically and as reasonably requested by Covance or Covance’s counsel.

       (f)   Arden will mail, along with the Notice of Settlement, a blank IRS Form W-4 and
IRS Form W-9, to be completed and returned to Arden. Any such Class Member who fails to
provide Arden with a signed IRS Form W-4 shall be deemed to have elected one withholding
exemption.

        (g)     Any Class Member may opt-out or request to be excluded from the settlement as
set forth in this Agreement. Class Members who choose to opt-out must mail a written, signed
statement to Arden that states he or she is opting out of the settlement, and include his or her name,
job title, address, and telephone number and state, “I opt out of the Covance wage and hour
settlement” (“Opt-Out Statement”). To be effective, such Opt-Out Statement must be sent to
Arden via first class mail, postage prepaid, and must be postmarked or received by a date certain
to be specified on the Notice of Settlement, which date will be sixty (60) days after Arden mails
the Notice of Settlement. Any Opt-In Plaintiff that requests to be excluded from the settlement
will be dismissed without prejudice from the lawsuit with a tolling period for their FLSA claims
to be ninety days from the date of the Court’s Final Approval Order.

               (i)     Class Members whose first mailing was returned to Arden as undeliverable
will be allowed to opt-out or object up to thirty (30) days from the date of the second mailing but
no later than sixty (60) days from the Court’s order preliminarily approving the Settlement and
this Agreement. Arden shall not attempt more than two (2) mailings of the Notice of Settlement to
any Class Member, and no mailing shall occur more than thirty (30) days after the first mailing to
Class Members.

       (h)     Arden shall keep accurate records of the dates in which it sends Notice of
Settlement to Class Members.

         (i)    Arden will stamp the postmark or received date on the original of each Opt-Out
Statement that it receives and shall serve copies of each Opt-Out Statement on Class Counsel and
counsel for Covance no later than five (5) days after receipt thereof. Class Counsel will, along with
the Motion for Final Approval, file with the Clerk of the Court, stamped copies of any Out-Out
Statements. Arden will, within twenty-four (24) hours of the end of the out-out period, send a final
list of all Opt-Out Statements to Class Counsel and counsel for Covance by email. Arden will


                                                 10
      Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 12 of 28




retain the stamped originals of all Opt-Out Statements and originals of all envelopes accompanying
Opt-Out Statements in its files until such time as Arden is relieved of its duties and responsibilities
under this Agreement.

        (j)    Any Class Member who does not properly submit a timely Opt-Out Statement
pursuant to this Agreement will be deemed to have accepted the settlement and the terms of this
Agreement and will be eligible for payment hereunder, as provided for herein. Any Class Member
who opts out will not participate in the settlement, will not receive any settlement payment, and
will not be bound by the terms of the Settlement Agreement, if it is approved, or by the Final Order
and Judgment Entry in this Action.

        (k)     A Rule 23 Class Member who does not opt out of the settlement may object to the
proposed settlement at the Fairness Hearing. The objection must be submitted to Arden in writing
and must be postmarked or received by a date certain to be specified on the Notice of Settlement,
which date will be sixty (60) days after Arden mails the Notice of Settlement. The written objection
must include: (1) the words, “I object to the Covance wage-and-hour settlement”; (2) all reasons
for the objection (any reasons not included in the Written Objection will not be considered); and
(3) the name, job title, address, and telephone number for the Rule 23 Class Member making the
objection. An objection will not be valid if it does not specifically comply with all of the
requirements listed herein. Arden will stamp the date received on the original and send copies of
each written objection to Class Counsel and counsel for Covance by email and overnight delivery
no later than three (3) days after receipt thereof. Class Counsel shall file the date-stamped originals
of any and all written objections with the Court along with the Motion for Final Approval.

        (l)     A Rule 23 Class Member who submits a timely objection also has the right to
appear at the Fairness Hearing either in person or through his or her counsel, if his or her written
objection so states. A Rule 23 Class Member who timely objects and objector who wishes to appear
at the Fairness Hearing must state his or her intention to do so in writing at the time he or she
submits his or her written objection. A Rule 23 Class Member who timely objects may withdraw
his or her objections at any time. No Rule 23 Class Member may appear at the Fairness Hearing
unless he or she filed a timely written objection that complies with the procedures required under
this Agreement. No Rule 23 Class Member may present an objection at the Fairness Hearing based
on a reason not stated in his or her written objection absent the Court’s permission to do so. Any
Rule 23 Class Member who has submitted an Opt-Out Statement may not submit objections to the
settlement or speak at the Fairness Hearing. Any Rule 23 Class Member may appear through
counsel at the Fairness Hearing but must state in his or her objection that he or she is represented
by counsel, or in the alternative, his/her counsel must file a Notice of Appearance at least fifteen
days prior to the fairness hearing.

       (m)     Class Counsel and/or counsel for Covance may file with the Court a written
response to any filed written objections filed by a Rule 23 Class Member no later than three (3)
calendar days before the Fairness Hearing.

        (n)    Sufficiently in advance of the Fairness Hearing, but not later than thirty (30) days
before the Fairness Hearing, or as Class Counsel and Covance’s Counsel may otherwise agree,
Class Counsel will submit to counsel for Covance a draft Motion for Judgment and Final Approval
of the settlement and this Agreement. Class Counsel will allow counsel for Covance at least seven

                                                  11
       Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 13 of 28




(7) days to review and comment on the terms of such papers, and agrees to work cooperatively
with counsel for Covance to make efforts to ensure the language of such motion is acceptable to
counsel for Covance. Any amendments to the deadlines in this paragraph only will not constitute
a breach of the Agreement.

         (o)    Unless otherwise ordered by the Court, not later than fourteen (14) days before the
Fairness Hearing, Class Counsel shall file a Motion for Judgment and Final Approval of the
settlement and this Agreement (“Motion for Judgment and Final Approval”) requesting that the
Court shall, among other things, (i) approve the settlement as fair, adequate, and reasonable under
the FLSA, and binding on all Class Members who have opted in to the Lawsuit or who have cashed
their Individual Payment checks; (ii) finally certify the Rule 23 Class for purposes of settlement,
(iii) approve the settlement as fair, adequate, reasonable, and binding on all Rule 23 Class Members
who have not timely opted out in accordance with this Agreement, (iv) approve and incorporate
the terms of the release for all Class Members; (v) enter an order permanently enjoining all Class
Members who have not timely opted out from pursuing and or seeking to reopen claims that have
been released by this Agreement; and (vi) enter final judgment in accordance with this Agreement
and dismiss the Lawsuit with prejudice, retaining jurisdiction over the settlement’s enforcement
and construction. Covance shall join the Motion for Judgment and Final Approval and shall not
oppose the Motion for Judgment and Final Approval. Class Counsel will be solely responsible for
the filing of the Motion for Judgment and Final Approval and shall submit a draft version of the
Motion for Judgment and Final Approval to the counsel for Covance to the counsel for Covance
within three (3) calendar days before its filing. The Parties agree to request that the Court approve
a final approval order and judgment as part of the final approval motion drafting process.

        (p)      At the Fairness Hearing, the Parties will request that the Court issue all of the relief
set forth in the Motion for Judgment and Final Approval.

9.      ALLOCATION AND DISTRIBUTION OF THE NET TOTAL SETTLEMENT
        AMOUNT.

      (a)     Each Class Member will receive an Individual Payment, which shall be determined
by Arden pursuant to the following formulas:

                (i)     For Opt-In Plaintiffs:

                        (1)     For each calendar year during the Collective Period, each applicable
Opt-In Plaintiff shall be designated as a Highly Compensated Employee for the qualifying calendar
years as defined in Section 1(n) of this Agreement;

                        (2)  For each Opt-In Plaintiff that is designated as Highly Compensated
Employee for every calendar year that he/she worked during the Collective Period, that Opt-In
Plaintiff shall receive Two Hundred Dollars and Zero Cents ($200.00) from the Net Settlement
Fund – FLSA Collective Action;

                     (3)     Each Opt-In Plaintiff shall be assigned one point for each week
worked during the Collective Period for calendar years during the Collective Period in which they
were not Highly Compensated Employees;


                                                   12
      Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 14 of 28




                     (4)   The number of points shall be calculated for each Opt-In Plaintiff
not designated as Highly Compensated Employees for each calendar year during the Collective
Period;

                       (5)  The number of points for all Opt-In Plaintiffs not designated as
Highly Compensated Employees for each calendar year during the Collective Period shall be added
to obtain the “Total Denominator”;

                     (6)    Each Opt-In Plaintiff’s points shall be divided by the Total
Denominator to obtain each Opt-In Plaintiff’s allocated percentage of the Net Settlement Fund –
FLSA Collective Action;

                        (7)     After subtracting the Net Settlement Fund – FLSA Collective
Action by the total of each of the Two Hundred Dollars and Zero Cents ($200.00) payments to the
Opt-In Plaintiffs designated as Highly Compensated Employees, each Opt-In Plaintiff’s
percentage shall then be multiplied by the remainder of the Net Settlement Fund – FLSA Collective
Action to determine the Individual Payment of each Opt-In Plaintiff.

                       (8)   Each Opt-In Plaintiff whose Individual Payment is less than Two
Hundred Dollars and Zero Cents ($200.00) shall receive Two Hundred Dollars and No Cents
($200.00) to be deducted from the Net Settlement Fund – FLSA Collective Action. The total of
all possible Individual Payments of Opt-In Plaintiffs shall not exceed the Net Settlement Fund –
FLSA Collective Action.

                      (9)      The total of all possible Individual Payments to Opt-In Plaintiffs
shall not exceed the Net Settlement Fund – FLSA Collective Action.

              (ii)    For the Rule 23 Class:

                    (1)     For each calendar year during the Class Period, each applicable Rule
23 Class member shall be designated as a Highly Compensated Employee as defined in Section
1(n);

                    (2)     For each Rule 23 Class Member that is designated as a Highly
Compensated Employee for every calendar year that they worked during the Class Period, that
Rule 23 Class Member shall receive Two Hundred Dollars and Zero Cents ($200.00) from the Net
Settlement Fund – New York Class Action;

                  (3)    Each Rule 23 Class Member shall be assigned one point for each
week worked during the Class Period for calendar years in which they were not Highly
Compensated Employees;

                    (4)     The number of points shall be calculated for each Rule 23 Class
Member not designated as Highly Compensated Employees for each calendar year during the Class
Period;




                                               13
      Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 15 of 28




                       (5)  The number of points for all Rule 23 Class Members not designated
as Highly Compensated Employees for each calendar year during the Class Period shall be added
to obtain the “Total Denominator”;

                     (6)    Each Rule 23 Class Member’s points shall be divided by the Total
Denominator to obtain each Rule 23 Class Member’s allocated percentage of the Net Settlement
Fund – New York Class Action;

                      (7)     After subtracting the Net Settlement Fund – New York Class Action
by the total of each of the Two Hundred and Zero Cents ($200.00) payments to the Highly
Compensated Employees, each Rule 23 Class Member’s percentage shall then be multiplied by
the remainder of the Net Settlement Fund – New York Class Action to determine the Individual
Payment of each Rule 23 Class Member.

                       (8)  Each Rule 23 Class Member whose Individual Payment is less than
$200.00 shall receive Two Hundred Dollars and Zero Cents ($200.00) to be deducted from the Net
Settlement Fund – New York Class Action.

                     (9)     The total of all possible Individual Payments of Rule 23 Class
members shall not exceed the Net Settlement Fund – New York Class Action.

       (b)     Within twenty (20) days of the Court’s final approval of this Agreement, Arden
shall deliver to Class Counsel and counsel for Covance a schedule of each Class Member’s
Individual Payment. Such information shall also be provided to Class Counsel and counsel for
Covance prior to Final Approval hearing.

       (c)    Within fifteen (15) days following the Effective Date (as defined in Section 13
below) Covance shall provide Arden with Settlement Checks for the portion of the Individual
Payment amounts that constitute alleged back wages as set forth in Section 12(b). The Settlement
Checks shall be distributed by Arden in accordance with Section 9(d) and (e).

        (d)     Within (20) days following the Effective Date (as defined in Section 13 below)
Arden shall: (i) distribute to Class Counsel its Court-approved reimbursement of expenses; (ii)
distribute to Class Counsel its Court-approved fee amount; (iii) distribute to Named Plaintiff his
Court-approved Service Award; (iv) distribute to Arden its Court-approved Administrator Fee;
and (v) distribute to each Class Member his or her Individual Payment detailed in Section 9(a),
less applicable withholding taxes as appropriate.

       (e)    Each Individual Payment will be sent by Arden by mailing two Settlement Checks
to each Class Member at his or her address as listed on the Class Contact List, as maintained and
updated by the Arden. Arden shall provide information related to the amount of each Settlement
Check and to whom it is payable and to whom it was mailed and the date of mailing, to Class
Counsel and counsel for Covance.

       (f)     If a Settlement Check is returned to Arden by the post office with a forwarding
address, Arden shall re-mail the check to the forwarding address within two (2) business days
following receipt of such returned check, and provide Class Counsel and counsel for Covance with
proof of such mailing. If a Settlement Check is returned to Arden without a forwarding address,

                                               14
      Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 16 of 28




Arden shall perform a skip trace using at least two different databases, including but not limited to
Credit Header, (which identifies information for persons who ever applied for any credit), and a
directory assistance database, to attempt to find a new address, and if a new address is found,
Arden shall re-mail the Settlement Check to said new address identified by such skip trace within
three (3) business days following receipt of such returned check.

         (g)     Class Members will have one hundred and eighty (180) days from the date of the
mailing of the Settlement Checks to cash their Settlement Checks. If any Class Member’s
Settlement Check is not cashed within sixty (60) days after it is mailed or re-mailed, whichever is
later, Arden will send the Class Member a letter informing him or her that, unless the check is
cashed within one hundred and eighty (180) days after the date on the check, it will expire and
become non-negotiable, and Arden will offer to replace the check if it was lost or misplaced, but
not cashed. Class Members who lose or do not receive their Settlement Checks must make a
request to Arden for a replacement check(s) within one hundred and fifty (150) days of the check's
initial issue date. Arden shall notify Covance within five (5) days of any request for a replacement
check, including any amounts that are allocated as alleged back wages. All replacement checks
shall be valid for the remainder of the 180-day period starting from the initial mailing date, or
forty-five (45) days from the date of mailing, whichever period is longer.

        (h)    Covance shall report to Arden and Class Counsel the total sum of all uncashed
Settlement Checks that are allocated as alleged back wages. Arden will then determine its fees for
sending a second round of settlement checks (“Second Round Checks”) based on the uncashed
Settlement Checks to be distributed pro rata to those Class Members who cashed their initial
checks. The pro rata amounts will be based upon the applicable fund that the Class Member
belongs to, either FLSA or Rule 23, and apportioned accordingly. If the total amount of all
uncashed Settlement Checks, minus the costs to Arden to distribute the Second Round Checks, is
greater than or equal to $0.00 there will be a second round of checks distributed to those Class
Members who cashed their Settlement Checks. Arden will issue these Second Round Checks
within two-hundred (200) days after the date the Settlement Checks are originally mailed to Class
Members by Arden. These Second Round Check payments will be reported to the IRS as 1099-
Misc non-wage income representing liquidated damages and interest. If the amount of uncashed
checks minus the costs of distribution is less than $0.00, Arden shall not send the Second Round
Checks and that amount instead will be paid to Covance.

        (i)    If Arden issues Second Round Checks, Class Members must cash their Second
Round Checks within (90) days from the date the Second Round Checks are mailed to Class
Members by Arden. The total sum of all uncashed Second Round Checks after the ninety (90) day
period shall be returned to Covance.

10.    SERVICE AWARD

        (a)    Class Counsel shall seek approval for an incentive payment of Ten Thousand
Dollars and Zero Cents ($10,000.00) for services Named Plaintiff rendered on behalf of the Class
Members (the “Service Award”) , which shall be apportioned between the Gross Settlement Fund
– FLSA Collective Action and the Gross Settlement Fund – New York Class Action. Covance
shall take no position with respect to, and shall not object to, this request. The Court approved
incentive payment amount will be paid by Arden at the same time as the class payments.

                                                 15
      Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 17 of 28




        (b)      The substance of the above-referenced Named Plaintiff’s application for the
Service Award is not a material part of this Agreement and is to be considered separately from the
Court’s consideration of the fairness, reasonableness, adequacy, and good faith of the settlement
of the Lawsuit. The outcome of the Court’s ruling on the application for the Service Award shall
not terminate this Agreement or otherwise affect the Court’s ruling on the Motion for Judgment
and Final Approval. Any amount of the Service Award not approved by the Court will be allocated
to the net settlement funds on a prorate basis. The Service Award will not be paid if Covance voids
this Agreement as permitted by Section 15 or if this Agreement does not receive final Court
approval.

11.    ATTORNEYS’ FEES; LITIGATION EXPENSES.

        (a)     Class Counsel shall seek approval for an award of attorneys’ fees in an amount of
thirty-three (33%) percent of the Gross Fund Amount, or $83,333, which shall be apportioned
between the Gross Settlement Fund – FLSA Collective Action and the Gross Settlement Fund –
New York Class Action. Class Counsel shall also seek reimbursement of reasonable litigation costs
and expenses in the amount of $17,253.86 (not including Arden’s fees), to be deducted from the
Gross Fund Amount, which shall be apportioned between the Gross Settlement Fund – FLSA
Collective Action and the Gross Settlement Fund – New York Class Action. Covance shall take
no position with respect to, and shall not oppose, such attorneys’ fees and costs/expenses
applications.

       (b)     Any attorneys’ fees or litigation costs and expenses not approved by the Court
become part of the Net Settlement Fund, and Covance will not have any additional liability for
Class Counsel’s attorneys’ fees and costs beyond that which is approved by the Court. No
attorneys’ fees or litigation costs and expenses will be paid if Covance voids this Agreement as
permitted by Section 15 or if this Agreement does not receive final Court approval.

        (c)    The substance of Class Counsel’s application for attorneys’ fees and costs is to be
considered separately from the Court’s consideration of the fairness, reasonableness, adequacy,
and good faith of the settlement of the Lawsuit. The outcome of any proceeding related to Class
Counsel’s application for attorneys’ fees and costs shall not terminate this Agreement or otherwise
affect the Court’s ruling on the motion for final approval.

       (d)    All attorneys’ fees and litigation expenses and costs approved by the Court shall be
paid without withholding and reported to the IRS on Form 1099 as appropriate.

12.    PAYROLL TAXES AND WITHHOLDINGS

       (a)     The Individual Payments shall be allocated fifty (50%) percent to alleged back
wages and fifty (50%) percent to alleged interest and/or liquidated/statutory damages.

       (b)     All Individual Payments to Class Members shall be paid as follows:

                (i)     The amounts that are allocable to unpaid wages shall be paid by separate
check from Covance and shall be subject to applicable payroll and withholding taxes (including,
but not limited to, federal, state, and local income tax withholding and the employee share of FICA
tax). Covance shall be responsible for, and shall pay, any and all applicable employer tax

                                                16
       Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 18 of 28




contributions associated with the fifty (50%) of the Individual Payments allocated to back wage
payments, including the employer share of FICA, all of which shall be in addition to, and not be
paid out of, the Gross Settlement Amount.

                (ii)   The amounts that are allocable to liquidated damages and/or interest shall
be paid by a separate check from Arden which payroll and withholding taxes shall not be deducted.

       (c)     As appropriate, Covance will issue an IRS Form W-2 to Class Members for the
portions of their Individual Payments that constitute back wages, and Arden will issue an IRS
Form 1099 to Class Members for the portion of their Individual Payments that represent liquidated
damages and/or interest.

        (d)    The Named Plaintiff and each Class Member acknowledge and agree that each will
be solely responsible for all taxes, interest, and penalties due to be paid with respect to any payment
received pursuant to this Agreement (other than the employer’s share of FICA tax and any
unemployment tax due) and will indemnify, defend, and hold Covance, the other Releasees, and
Arden harmless from and against any and all taxes, interest, penalties, attorneys’ fees, and other
costs imposed on Covance, any other Releasee, or Arden as a result of the Named Plaintiff’s and/or
a Class Member’s failure to timely pay such taxes.

       (e)     The employee portion of all applicable income and payroll taxes will be the
responsibility of the individual Class Member receiving a settlement check with respect to the
1099 payments.

13.    EFFECTIVE DATE

        (a)     The Effective Date of this Agreement is the later of (1) thirty-three (33) days after
entry of an order and/or final judgment by the Court granting final approval of this Agreement and
dismissing the case in its entirety with prejudice, if no appeal of such final approval is then
pending, or (2) if an appeal of such final approval is then pending, the day after the order is affirmed
on appeal.

        (b)     If the Court does not enter an order granting final approval of the settlement and
this Agreement, or such order does not become final, the Parties shall return to their positions prior
to the filing of the motion for preliminary approval of this Agreement unless the Parties jointly
agree to (1) seek reconsideration or appellate review of the decision denying entry of the order, or
(2) attempt to renegotiate the settlement and seek Court approval of the renegotiated settlement.
In the event any reconsideration and/or appellate review is denied, or a mutually agreed-upon
settlement is not reached or not approved:

                (i)     The Lawsuit will proceed as if no settlement had been attempted. In that
event, the class certified for purposes of settlement shall be decertified, and Covance may assert
all potentially applicable defenses in connection with the Lawsuit (e.g., contest whether the
Lawsuit should be maintained as a class action or collective action, contest the merits of the claims
being asserted in the Lawsuit, etc.). In such case, the Parties will negotiate and submit for Court
approval a revised case management schedule. Plaintiff does not waive his right to move for class
certification and shall not be prohibited from doing so in that event.


                                                  17
      Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 19 of 28




                (ii)   Arden will provide notice to Class Members that the Agreement did not
receive final approval and that, as a result, no payments will be made to Class Members under the
Agreement. Such notice shall be emailed and mailed by Arden via first class mail, postage prepaid,
to the addresses used by Arden in mailing the Notice of Settlement.

                (iii) If the Class Settlement does not become Effective, with the exception of
Covance’s exercise of its right to revoke this Agreement as addressed in Section 15 below, the
Parties agree to share equally Arden’s costs related to the settlement and the notice to the class that
the settlement was proposed for approval and not approved. If either party unilaterally terminates
the Agreement, the terminating party agrees to bear Arden’s full costs related to the settlement and
the notice to the class.

        (c)      If any Opt-In Plaintiff requests to exclude him/herself from the settlement, that Opt-
In Plaintiff’s claims will be dismissed from the action without prejudice as of the date of the Final
Approval Order, with a tolling period of ninety-days from the date of the Final Approval Order
with respect to his/her statute of limitations.

14.    RELEASE

              By operation of the entry of an Order by the Court granting final approval of the
Settlement and this Agreement and except as to such rights or claims as may be created by this
Agreement:

       (a)     For Opt-In Plaintiffs:

        Upon the Effective date, all Opt-In Plaintiffs who did not timely opt-out pursuant to this
Agreement, on behalf of themselves and their heirs, successors, executors, administrators, and
assigns (“Releasors”), fully and finally release and discharge Covance and its past, present or
future direct and indirect parent companies, predecessor entities, successor entities, related
companies, direct and indirect subsidiaries, holding entities, affiliates, franchisees, distributors,
wholesalers, retailers, advertising and production agencies, and licensors, including all past,
present and future officers, directors, managers, members, partners, principals, owners, employees,
shareholders, consultants, attorneys, legal representatives, accountants, auditors, consultants,
insurers, reinsurers, employee benefit plans, fiduciaries, agents, or other equity interest holders of
any of the foregoing, together with any of their heirs, executors, administrators, and assigns, both
individually and in their official capacities (collectively, “Releasees”), of and from any and all
claims, causes of action, obligations, damages, liabilities, and expenses (inclusive of attorneys’
fees and costs) of any kind or nature whatsoever: (i) alleged in the Lawsuit, arising out of, or
related to the factual allegations in the Lawsuit, including but not limited to, all claims under the
FLSA and the NYLL; or (ii) arising under any federal, state, and/or local wage and hour or
compensation-related law, and which arose or accrued during their employment up to the date of
the execution of this Agreement. Without limitation, the released claims of Opt-In Plaintiffs
include all claims relating to minimum wages, overtime compensation, regular wages, spread-of-
hours pay, employee benefits, supplemental wages, wage notice, pay statement, record-keeping
violations, liquidated damages, interest, attorneys’ fees or costs, or other wages or similar amounts,
whether pursuant to any written or oral contract, promise, or other understanding, including any
claims asserted as an alleged third party beneficiary of any contract, or pursuant to any federal,

                                                  18
       Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 20 of 28




state, or local rule, regulation or law, including, but not limited to (all as amended), any claim
arising under the FLSA and the NYLL.

        (b)     For Rule 23 Class Members:

                (i)     Upon the Effective date, all Rule 23 Class Members who did not timely opt-
out and who cashed their Individual Payment checks pursuant to this Agreement, on behalf of
themselves and their heirs, successors, executors, administrators, and assigns (“Releasors”), fully
and finally release and discharge Covance and its past, present or future direct and indirect parent
companies, predecessor entities, successor entities, related companies, direct and indirect
subsidiaries, holding entities, affiliates, franchisees, distributors, wholesalers, retailers, advertising
and production agencies, and licensors, including all past, present and future officers, directors,
managers, members, partners, principals, owners, employees, shareholders, consultants, attorneys,
legal representatives, accountants, auditors, consultants, insurers, reinsurers, employee benefit
plans, fiduciaries, agents, or other equity interest holders of any of the foregoing, together with
any of their heirs, executors, administrators, and assigns, both individually and in their official
capacities (collectively, “Releasees”), of and from any and all claims, causes of action, obligations,
damages, liabilities, and expenses (inclusive of attorneys’ fees and costs) of any kind or nature
whatsoever: (i) alleged in the Lawsuit, arising out of, or related to the factual allegations in the
Lawsuit, including all claims under the FLSA and the NYLL; or (ii) arising under any federal,
state, and/or local wage and hour or compensation-related law, and which arose or accrued during
their employment, up to the date of the execution of this Agreement. Without limitation, the
released claims of Rule 23 Class Members who cashed their Individual Payment checks include
all claims relating to minimum wages, overtime compensation, regular wages, spread-of-hours
pay, employee benefits, supplemental wages, wage notice, pay statement, record-keeping
violations, liquidated damages, interest, attorneys’ fees or costs, or other wages or similar amounts,
whether pursuant to any written or oral contract, promise, or other understanding, including any
claims asserted as an alleged third party beneficiary of any contract, or pursuant to any federal,
state, or local rule, regulation or law, including, but not limited to (all as amended), any claim
arising under the FLSA and the NYLL.

                (ii)    Upon the Effective date, all Rule 23 Class members who did not timely opt-
out and who did not cash their Individual Payment checks pursuant to this Agreement, on behalf
of themselves and their heirs, successors, executors, administrators, and assigns (“Releasors”),
fully and finally release and discharge Covance and its past, present or future direct and indirect
parent companies, predecessor entities, successor entities, related companies, direct and indirect
subsidiaries, holding entities, affiliates, franchisees, distributors, wholesalers, retailers, advertising
and production agencies, and licensors, including all past, present and future officers, directors,
managers, members, partners, principals, owners, employees, shareholders, consultants, attorneys,
legal representatives, accountants, auditors, consultants, insurers, reinsurers, employee benefit
plans, fiduciaries, agents, or other equity interest holders of any of the foregoing, together with
any of their heirs, executors, administrators, and assigns, both individually and in their official
capacities (collectively, “Releasees”), of and from any and all claims, causes of action, obligations,
damages, liabilities, and expenses (inclusive of attorneys’ fees and costs) of any kind or nature
whatsoever: (i) alleged in the Lawsuit, arising out of, or related to the factual allegations in the
Lawsuit, including all claims under the New York Labor Law only; or (ii) arising under any state
and/or local wage and hour or compensation-related laws, and which arose or accrued during their

                                                   19
      Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 21 of 28




employment up to the date of the execution of this Agreement. Without limitation, the Released
Claims of Rule 23 Class Members who did not cash their Individual Payment checks include all
New York State claims relating to minimum wages, overtime compensation, regular wages,
spread-of-hours pay, employee benefits, supplemental wages, wage notice, pay statement, record-
keeping violations, liquidated damages, interest, attorneys’ fees or costs, or other wages or similar
amounts, whether pursuant to any written or oral contract, promise, or other understanding,
including any claims asserted as an alleged third party beneficiary of any contract, or pursuant to
any state, or local rule, regulation or law, including, but not limited to (all as amended), any claim
arising under the New York Labor Law.

         (c)     Except as provided in this Agreement, the Named Plaintiff, on behalf of the Class
Members and each individual Class Member, hereby forever and finally releases and discharges
any claim that he, she, or they may have against any Releasee for attorneys’ fees or litigation
expenses or costs associated with Class Counsel’s representation of the Class Members and the
Named Plaintiff. Class Counsel further understands and agrees that any attorneys’ fees and
litigation costs approved by the Court will be the full, final, and complete payment of all attorneys’
fees and costs associated with Class Counsel’s representation in the Lawsuit, except for any fees
and expenses, including any expenses associated with collection efforts, that Class Counsel incurs
if Covance breaches this Agreement, and Class Counsel must take action to enforce this
Agreement.

         (d)   The releases set forth in this Section 14 shall not apply to Class Members who
timely opt-out pursuant to this Agreement. The releases in this Section 14 shall also not apply to
compromise any right to workers’ compensation benefits or any claim for discrimination or
retaliation. Regardless of the amounts attributed to any particular claim under the allocation
formula herein, each individual Class Member is subject to the full release.

        (e)    In addition to the foregoing release provisions, the amounts paid to each Class
Member shall be deemed full satisfaction of such Class Member’s released claims as set forth in
this Section 14, regardless of the amount attributed to any particular claim under the allocation
formula set forth herein.

       (f)     All settlement checks mailed to Class Members shall contain on the back of each
such check, the following limited endorsement:

               CONSENT TO JOIN AND FINAL RELEASE OF CLAIMS:

               I understand that I have up to 180 calendar days from the date I was mailed this
               Settlement Check to sign and cash this settlement check. By endorsing this check,
               I affirm I previously consented to join in the case entitled Sealock vs. Covance, Inc.,
               No. 17-cv-5857, now pending in Southern District of New York, and agree to be
               bound by the Settlement Agreement negotiated by Class Counsel in that case. I
               irrevocably and unconditionally waive, release, extinguish, acquit, and forever
               discharge any claims of any kind whatsoever that I have or might have for unpaid
               wages or overtime pay, or any other claim for violation of federal, state, local or
               other applicable laws regulating hours of work, wages (including overtime wages),
               the timing and/or payment of wages, or recordkeeping of any kind (including, but

                                                 20
       Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 22 of 28




                not limited to, the FLSA, 29 U.S.C. § 201, et seq., or the NYLL, §§ 160, 652), or
                any damages based upon, relating to, or arising out of any such claims (including,
                but not limited to, back pay, liquidated damages, or other relief), relating to my
                employment with Defendant up to and including [insert the final Order adjudicating
                this matter].

          Signature: _______________________ Dated: ______________

       (g)      Any modification or amendment of the language set forth in Section 14(f) by any
Class Member may not be accepted by Covance, and if not accepted, may void the Settlement
Check. Covance has the discretion to accept or reject any such modification or amendment.
Covance shall inform and provide a copy to Class Counsel of any redeemed Settlement Check that
has been rejected. Moreover, to the extent a Class Member modifies or amends the above language
and Covance voids the Settlement Check, Arden will send correspondence to such Class Member
explaining that the Settlement Check was voided, informing the Class Member that he or she can
speak to Class Counsel, and enclosing a re-issued Settlement Check absent any modification or
amendment and present it for payment, and be given 30 days, or the remainder of the 180 calendar
day period, whichever is longer, for receipt of the letter from Arden in which to redeem the re-
issued Settlement Check. Arden shall provide Covance with a signed copy of each Settlement
Check after it has been redeemed.

15.       VOIDABILITY OF SETTLEMENT

        (a)     If 30 or more Class Members opt out of the Class as provided in this Agreement,
Covance may, but is not obligated to, void the Agreement. If Covance wishes to exercise this right,
it must do so by e-mail to Class Counsel no later than ten (10) calendar days after the end of the
opt-out period. No party will solicit, encourage, or discourage opt-outs. Any attempt to do so by
Plaintiffs or Covance or their respective attorneys will be deemed a breach of this Settlement
Agreement. If such breach occurs, the Court has the authority, upon proper motion, to void any
opt-out who was improperly solicited or encouraged. If Covance exercises its right to revoke this
Agreement, the Lawsuit will proceed as if there was no attempt at settlement, except that Covance
will be responsible for Arden’s fees set forth in Section 6(b) of this Agreement. If Covance
exercises its right to revoke this Agreement, the classes certified for purposes of settlement shall
be decertified, the Parties will be restored to their positions prior to the settlement negotiations and
settlement of the Lawsuit, and Covance may contest whether this Lawsuit should be maintained
as a class action or collective action and contest the merits of the claims being asserted by Plaintiffs
in the Lawsuit.

16.       MISCELLANEOUS

        (a)   Covance will not retaliate in any manner against any former or current employee
of Covance who (i) participated in the Lawsuit, or (ii) participates in the settlement provided for
in this Agreement.

          (b)   The Parties have negotiated all the terms and conditions of this Agreement at arm’s
length.



                                                  21
       Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 23 of 28




        (c)     The Parties have jointly drafted this Agreement through their respective counsel
and, as such, this Agreement shall not be construed for or against any party by virtue of
draftsmanship. The captions or headings of the Sections of this Agreement have been inserted for
convenience of reference only and shall have no effect upon the construction or interpretation of
any part of this Agreement. All of the terms and conditions of this Agreement in the exact form
set forth herein are material to this Agreement and have been relied upon by the Parties in entering
into this Agreement.

        (d)     This is a binding agreement, subject to approval by the Court, and may not be
modified except by a writing executed by all of the Parties hereto or as otherwise provided herein.
No waiver, modification, or amendment of the terms of this Agreement, whether purportedly made
before or after the Court’s approval of this Agreement, shall be valid or binding unless in writing
and signed by or on behalf of all Parties, and then only to the extent set forth in such written waiver,
modification, or amendment, subject to any required Court approval. Any failure by any party to
insist upon the strict performance by the other party of any of the provisions of this Agreement
shall not be deemed a waiver of future performance of the same provisions or of any of the other
provisions of this Agreement, and such party, notwithstanding such failure, shall have the right
thereafter to insist upon the specific performance of any and all of the provisions of this
Agreement.

        (e)     The Parties shall cooperate fully with each other and work together diligently and
in good faith to obtain preliminary and final approval of this Agreement by the Court. Each of the
Parties, upon the request of the other, agrees to perform such further acts and to execute and deliver
such other documents as are reasonably necessary to carry out the provisions and intent of this
Agreement, including acts of complying with the Court’s orders regarding the form and method
of notice to the Class.

        (f)     Class Counsel and the Named Plaintiff, represent and warrant that they have not
assigned or transferred, or purported to assign or transfer, to any person or entity, any claim or any
portion thereof or interest therein, including, but not limited to, any interest in the Lawsuit, or any
related action.

       (g)     This Agreement shall in all respects be interpreted, enforced and governed by and
under the laws of the State of New York, without regard to choice of law principles.

        (h)     Following the final approval of this Agreement, the Court shall retain jurisdiction
to enforce this Agreement and to resolve any disputes arising thereunder.

        (i)     This Agreement is a binding agreement and contains all material agreed-upon terms
for the Parties to seek a full and final settlement of the Lawsuit. This Agreement shall be binding
upon the Parties and, with respect to the Named Plaintiff and all Class Members, their spouses,
children, representatives, heirs, administrators, executors, beneficiaries, conservators, attorneys,
and assigns.

        (j)   This Agreement is valid and binding if signed by Covance’s authorized representative
and by the Named Plaintiff and Class Counsel.



                                                  22
      Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 24 of 28




17.    PROCEDURES IN THE EVENT OF BREACH.

        (a)    The Parties acknowledge that a breach of any provision of this Agreement can cause
damage and injury to the non-breaching party. If a court of competent jurisdiction determines that
a party hereto has breached any of the terms of this Agreement, the Parties agree that, in addition
to any remedies available to the non-breaching party in law or equity for a breach of this
Agreement, the non-breaching party shall be entitled to all of their reasonable costs and expenses,
including reasonable attorneys’ fees, and any reasonable attorneys’ fees incurred in litigating a
motion for attorneys’ fees, incurred in enforcing the terms of this Agreement and/or defending any
action(s).

18.    SEVERABILITY.

        (a)     Should any provision of this Agreement be declared illegal or unenforceable by any
court of competent jurisdiction, the Parties agree that said court has the full discretion to interpret
or modify all such provisions to render them enforceable. If such interpretation or modification is
not possible, such provision immediately shall become null and void, leaving the remainder of this
Agreement in full force and effect, which then shall be interpreted to bar any and all claims that
any Class Member may have against any Releasee.

19.    NOTICE.

         (a)    Unless otherwise provided herein, any notice that must be sent under this
Agreement shall be sent either by overnight delivery (such as FedEx) or by certified first class
mail, return receipt requested, postage prepaid. If notice is given by overnight delivery, it will be
deemed effective on the delivery date, as confirmed by the courier. If notice is given by certified
first class mail, it will be deemed effective three days after it is sent. Notice shall be given to the
following:

               If to Named Plaintiff or Class Members:

                       Michael J. Borrelli
                       Borrelli & Associates, P.L.L.C.
                       655 Third Avenue, Suite 1821
                       New York, New York 10017
                       Tel. No. (212) 679-5000
                       Fax No. (212) 679-5005
                       MJB@employmentlawyernewyork.com

               With copy to:

                       Patrick Keegan
                       Keegan & Baker, LLP
                       2292 Faraday Avenue, Suite 100
                       Carlsbad, CA 92008
                       Tel: 760-929-9329
                       Fax: 760-929-9260

                                                  23
      Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 25 of 28




                      pkeegan@keeganbaker.com

               If to Covance:

                      Robert I. Steiner
                      Mark A. Konkel
                      Kelley Drye & Warren LLP
                      101 Park Avenue
                      New York, New York 10178
                      Tel: (212) 808-7800
                      Fax: (212) 808-7897
                      rsteiner@kelleydrye.com
                      mkonkel@kelleydrye.com

20.    COUNTERPARTS

        (a)    This Settlement may be executed in counterparts, and may be signed electronically
via PDF. When each Party has signed and delivered at least one such counterpart, each counterpart
shall be deemed an original, and, when taken together with other signed counterparts, shall
constitute one Settlement, which shall be binding upon and effective as to all Parties. Electronic
and facsimile transmissions of this Settlement shall be deemed originals.

                   [The remainder of this page is left intentionally blank]




                                               24
Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 26 of 28
Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 27 of 28
Case 1:17-cv-05857-JMF Document 279-1 Filed 02/11/20 Page 28 of 28
